United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 21-5049                                               September Term, 2021
                                                           FILED ON: MARCH 28, 2022
BENOIT BROOKENS,
                      APPELLANT

v.

LARHONDA GAMBLE, PRESIDENT LOCAL 12, AFGE, AFL-CIO, ET AL.,
                 APPELLEES



                         Appeal from the United States District Court
                                 for the District of Columbia
                                     (No. 1:20-cv-01740)




No. 21-7020
BENOIT BROOKENS,
                      APPELLANT

v.

DINO DRUDI, ET AL.,
                      APPELLEES


                         Appeal from the United States District Court
                                 for the District of Columbia
                                     (No. 1:20-cv-00695)



      Before: ROGERS and RAO, Circuit Judges, and SENTELLE, Senior Circuit Judge.
No. 21-5049                                                          September Term, 2021
No. 21-7020


                                        JUDGMENT

        These cases were considered on the record from the United States District Court for the
District of Columbia and the briefs and arguments of the parties. The Court has accorded the
issues full consideration and has determined that they do not warrant a published opinion. See
D.C. Cir. R. 36(d). For the reasons set forth below, it is

       ORDERED AND ADJUDGED that the orders of the district court be affirmed.

         Appellant Benoit Brookens appealed the granting of motions to dismiss in favor of
appellees in two related cases. Due to the overlapping factual and legal backgrounds of the cases,
we heard only one, consolidated argument. Brookens—a former employee of the Department of
Labor; a former member of American Federation of Government Employees, Local 12; and a
former elected delegate to American Federation of Government Employees, Council 1—brought
this action against Local 12 and members of the Council 1 election committee for expelling him
from Local 12 and preventing him from running for president of Council 1. Brookens asserted
jurisdiction for his claims in the district court under 29 U.S.C. § 412, which provides:

       Any person whose rights secured by the provisions of this subchapter have been
       infringed by any violation of this subchapter may bring a civil action in a district
       court of the United States for such relief (including injunctions) as may be
       appropriate.

This section permits an aggrieved person to bring an action against a labor organization that
exists for the purpose of “dealing with employers.” § 402(i). However, the statute excludes “the
United States or any corporation wholly owned by the Government of the United States or
any State or political subdivision thereof,” from its definition of “Employer.” § 402(e). We
affirm for the reasons provided by the district court. Brookens v. Gamble, et al., No. 20-cv-1740
(CRC), Docket Entry 26 (D.D.C. Oct. 19, 2020).
         Because Local 12 and Council 1 are composed exclusively of government employees, the
district court rightly dismissed Brookens’s claims. To the extent that Brookens contends that
Council 1, unlike Local 12, is subject to the Labor-Management Reporting and Disclosure Act
because it is a “joint council,” § 402(i), that argument was forfeited because it was not raised in
the district court, see Keepseagle v. Perdue, 856 F.3d 1039, 1054 (D.C. Cir. 2017).




                                                 2
No. 21-5049                                                         September Term, 2021
No. 21-7020

        Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after the disposition of any
timely petition for rehearing or petition for rehearing en banc. See Fed R. App. P. 41(b); D.C.
Cir. R. 41.
                                             Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                     BY:    /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                                3